Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release July 30, Q2 revenues show impact of further market declines Richmond, (BC) – Catalyst Paper (TSX:CTL) recorded a net loss of $1.9 million ($0.01 per common share) on sales of $291.5 million for the second quarter of 2009. That contrasts with net earnings of $21.0 million ($0.06 per common share) on sales of $352.5 million in the first quarter. Earnings were impacted by further deterioration in already extremely challenging market conditions across Catalyst’s product lines, as well as by a strengthening Canadian dollar. Catalyst posted a net loss before specific items in the second quarter of $25.6 million ($0.06 per common share), compared to net earnings before specific items of $8.6 million in the first quarter ($0.02 per common share). Specific items in the second quarter were restructuring costs and a foreign exchange gain on the translation of long-term debt. The company had an operating loss during the second quarter of $29.7 million, in contrast to operating earnings of $24.2 million in the preceding quarter. Earnings before interest, taxes, depreciation and amortization (EBITDA) for the second quarter were $6.1 million, down from $61.1 million in the first quarter; while EBITDA before specific items was $18.4 million, down from $65.3 million.
